Citation Nr: 1324978	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  07-28 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for obsessive compulsive disorder with dysphoric mood.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU benefits).  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to December 1971. 

This appeal came before the Board of Veterans' Appeals (Board) from March 2007 and June 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri,  Jurisdiction over the case was subsequently returned to the RO in Lincoln, Nebraska.

In November 2009, the Board issued a decision which denied the Veteran's claim of entitlement to TDIU benefits.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Court granted a joint motion of the parties, vacated the Board's November 2009 decision and remanded this issue to the Board for further consideration.

In October 2011, the Board issued a decision which denied entitlement to an effective date prior to September 6, 2006, for the award of service connection for obsessive compulsive disorder with dysphoric mood.  At that time, the Board also remanded the issues of entitlement to an initial evaluation in excess of 50 percent for obsessive compulsive disorder with dysphoric mood and entitlement to TDIU benefits for additional evidentiary development.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the Veteran's obsessive compulsive disorder with dysphoric mood has been productive of occupational and social impairment that has more nearly approximated reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships than deficiencies in most areas.  

2.  The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for obsessive compulsive disorder with dysphoric mood have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9404 (2012).

2.  The criteria for entitlement to TDIU benefits have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in October and November 2006, prior to the decision assigning an initial rating for the Veteran's psychiatric disability and prior to the initial adjudication of the claim for a TDIU. 

The duty to assist the Veteran has also been satisfied.  The originating agency has obtained all of the Veteran's available service treatment records, and obtained, or made all reasonable attempts to obtain, the Veteran's identified VA and private medical treatment records.  The Veteran was also provided with Disability Benefits Questionnaire (DBQ) examinations for mental disorders in January 2012 and February 2013; and a DBQ medical opinion addressing his employability was obtained in January 2013.  The examiners reviewed the Veteran's claims file, discussed the pertinent medical history with the Veteran, examined the Veteran, and included rationales for the conclusions reached.  The Board finds the reports of the DBQ examinations and the opinion addressing the employability question to be adequate for adjudication purposes.  The Veteran has not contended otherwise.

In October 2011, the Board remanded the case to obtain the Veteran's updated treatment records; and to afford him an examination to ascertain the severity of his obsessive compulsive disorder with dysphoric mood, and obtain a medical opinion as to whether his service-connected disabilities render him unemployable.  The originating agency subsequently requested additional evidence and information from the Veteran in a December 2011 letter, and obtained additional VA treatment records relating to the Veteran, dated through February 2012.  In addition, the originating agency  arranged for the Veteran to be scheduled for DBQ examinations for mental disorders in January 2012 and February 2013, and obtained a DBQ medical opinion addressing the Veteran's employability in January 2013.  Accordingly, the originating agency complied with directives in the Board's October 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate either claim on appeal.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims.

 II.  Increased Initial Evaluation for
Obsessive Compulsive Disorder with Dysphoric Mood

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  

For a service-connected psychiatric disability, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or where the symptoms are controlled by continuous medication.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2012).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

In February 2007, a VA examination for mental disorders was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examination report notes that the Veteran had completed high school, one year of college, and specific training programs over the years with different companies.  It was also noted that he had been instrumental in developing a training program for lay pastors.  As for his social functioning, it was noted that the Veteran was married, talked with his two grown children frequently, and was very active in visiting his three grandchildren.  The report also notes that the Veteran has a colleague in the ministry that he is able to share most of his life with.  The Veteran reported that he was a certified lay minister and was looking for a call.  He also indicated that he traveled with a ministry for 11 years, during which he spoke in 1,000 churches and at a dozen universities about mental illness and depression and how it has affected his life.  

The mental status examination revealed the Veteran to be clean and neatly groomed.  He was very proud of his intellectual capability, and made note of this a few times during the examination.  His attitude was cooperative, friendly and attentive, his mood was depressed, and his affect, speech, thought process, thought content, memory,  and psychomotor activity were all normal.  The Veteran denied having any panic attacks, homicidal thoughts, or suicidal thoughts, and his impulse control was found to be good.  Occupationally, it was noted that the Veteran was self-employed as a carpenter and that he was ministering on a volunteer basis.  The Veteran indicated that he worked sporadically depending on the volume of the work available, the weather, and his depression.  The examiner diagnosed major depressive disorder, mild to moderate in severity, recurrent; and personality disorder, not otherwise specified, with obsessive compulsive traits and narcissistic features.  A global assessment of functioning (GAF) score of 58 was assigned.

In July 2007, the Veteran filed an income and net worth statement indicating that he had been self-employed since 1995, and that his gross wages and salary totaled $6,000.

In June 2009, a VA general physical examination was conducted.  The VA examiner noted that the Veteran's claims file and medical records were reviewed.  The examiner noted that the Veteran was working part-time, two to three days per week, as a self-employed carpenter.  Following a physical examination of the Veteran, the VA examiner listed diagnoses of diabetes mellitus, type 2; diabetic neuropathy; benign positional vertigo; right-sided sciatica; obstructive sleep apnea; hypercholesterolemia; and chronic sinusitis with occasional headaches.  The report indicates that the Veteran missed work because of hypoglycemia and his lower extremities three to four times each month.  The examiner then opined that all of these disabilities combined rendered the Veteran unemployable.  

In June 2009, a VA examination for mental disorders was conducted.  The VA examiner noted that the Veteran's claims file and medical records were reviewed.  During the examination, the Veteran reported having difficulty with his spouse and children due to his depression.  He indicated that he had been travelling for a number of years giving talks in churches about his experiences with depression.  He also reported having lost most of his social contacts in the community.  Mental status examination revealed the Veteran to be clean, neatly groomed and appropriate dressed.  His attitude was as cooperative, friendly and relaxed; his affect was appropriate; his mood was good; and his speech was spontaneous, clear and coherent.  The Veteran did not exhibit any remarkable psychomotor activity.  He was oriented to person, time and place, his attention was intact, his intelligence was above average, his insight was understanding, and his thought content and thought process were unremarkable.  

He did not have homicidal thoughts, suicidal thoughts, or hallucinations.  His impulse control was good, and his memory was normal.  The report notes that his usual occupation was as a self-employed carpenter and that he was currently employed.  The Veteran indicated that he does miss time from work due to his physical conditions and his depression.  The VA examiner noted that the Veteran's physical conditions would cause significant loss of work time, and that his depressive symptoms might cause some loss of time, but at the present level would not cause significant impairment in his self-employed status as he could make up for the days that he does not feel like going to work.  The report concludes with diagnoses of obsessive-compulsive disorder, chronic with some associated dysphoric mood.  It also lists a GAF score of 62.  The VA examiner described the severity of this condition to be at a level that would cause reduced reliability in productivity.  

In the June 2009 rating decision on appeal, the RO assigned an initial evaluation of 50 percent for obsessive compulsive disorder with dysphoric mood, from the effective date of service connection, September 6, 2006. 

On an improved pension eligibility report, dated July 1, 2009, the Veteran indicated that he had earned $3,112 during the first half of 2009.

In August 2010, records relating to the Veteran were received from the Social Security Administration.  They include a work history report, which show that the Veteran indicated that he had worked part-time (12 hours per week) as a general carpenter since 1995.  In this position, he performed small, one-man jobs, such as remodeling kitchens and baths, and building decks.  

On January 5, 2012, a VA examination for mental disorders was conducted.  The examination report notes that the Veteran's mental disability resulted in occupational and social impairment with reduced reliability and productivity.  The report of this examination notes a diagnosis of obsessive compulsive disorder.  It also lists a GAF score of 60.

On January 19, 2012, a VA examination for mental disorders was conducted.  The VA examiner noted that the Veteran's claims file and medical records were reviewed.  The examination report includes a historical summary of the Veteran's prior mental health treatment.  Mental examination revealed the Veteran to be clean, neatly groomed, and appropriately dressed.  His attitude was cooperative, friendly and relaxed.  His affect was dysthymic and his mood was good.  He was fully oriented, and his speech, psychomotor activity, thought process and thought content were unremarkable.  The Veteran denied having any hallucinations, panic attacks, homicidal thoughts or suicidal thoughts.  His impulse control was good, memory was normal, and his judgment and insight were understanding.  Psychological testing performed in connection with this examination disclosed that the degree of severity of the Veteran's obsessive compulsive and depression was within the mild range.  

In addressing his employment history, the report lists the Veteran's usual occupation as a pastor for the church on an open interim contract.  The report notes that he had not taken a permanent call, and that his hours working for the church varied on a day to day basis.  The report also notes that the Veteran had been with the congregation since November 2011.  The report lists a GAF score of 63.  The VA examiner further noted that the severity of the Veteran's major depressive disorder and obsessive compulsive disorder was mild based upon psychometric evidence.  The VA examiner also noted that current symptoms reported for the obsessive compulsive disorder were basically minimal, being less than transient.  

In January 2013, a DBQ medical opinion was obtained.  The DBQ examiner noted that the Veteran's claims file was reviewed, and the report lists the Veteran's service-connected disabilities, as well as his nonservice-connected disabilities.  The DBQ examiner opined that it was less likely than not that the Veteran's service-connected disabilities are sufficient by themselves to preclude the Veteran from obtaining and maintaining any form of substantially gainful employment consistent with his education and employment background.  In support of this opinion, the DBQ examiner cited findings noted in the Veteran's March 2012 audiology examination, which indicated that his hearing would not cause unemployability; and the Veteran's January 2012 psychological testing, which included an opinion that his psychiatric disability would not cause him to be unemployable and listed a GAF score of 60, indicating a moderate range of symptomatology.

In February 2013, a DBQ for mental disorders was conducted.  The DBQ examiner noted that the Veteran's claims file was reviewed.  The examination report notes a current diagnosis of obsessive compulsive disorder, and lists a GAF score of 63.  The report notes that the Veteran's mental health symptoms included anxiety and chronic sleep impairment.

The report notes that the level of occupational and social impairment with regards to all mental diagnoses was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The report notes that the Veteran had taken a job as a full-time pastor, that he had a very good relationship with his wife, and that he gets very close to the people he provides service to.  As for his employability, the DBQ examiner noted that the Veteran had taken a full call duty for the church, a position in which he has variable hours.  The Veteran also reported that he was doing very well as a pastor, including having tripled the attendance and doubled the giving at his church.  Psychological testing revealed that the objective level of psychometric evidence was at the lowest and mild severity for obsessive compulsive disorder.  




Analysis


In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 51 to 60 is assigned where there are moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers of co-workers).  A score of 61-70 is indicated where there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."   

Since the initial grant of service connection, the Veteran's obsessive compulsive disorder with dysphoric mood has been assigned GAF scores ranging from 58 to 63, reflecting impairment in the moderate to mild range. 

While the Board has considered the degree of functioning as evidenced by this reported range of GAF scores, it is but one factor for consideration in assigning a disability rating.  See Brambly v. Principi, 17 Vet. App. 20, 26 (2003).

The evidence shows that the Veteran has a cooperative and friendly attitude; normal to dysthymic affect; good to depressed mood; normal and/or unremarkable speech, psychomotor activities, thought process, thought content, and memory; good impulse control; no panic attacks; and no suicidal or homicidal ideations.  The DBQ examiner in January 2012 described that the symptomatology for the Veteran's obsessive compulsive disorder as basically minimal, being less than transient.  The report also notes  that psychological testing revealed symptomatology that fell within the mild range of severity.  The DBQ examiner in February 2013 indicated that the Veteran's mental symptomatology could best be summarized as resulting in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication.  These symptoms are contemplated in the 50 percent evaluation currently assigned.  

There is no evidence of any of specific symptoms associated with a higher rating.  That is, there is no evidence of suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  

The Board recognizes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, the record does not show other symptoms indicative of more occupational and social impairment than that contemplated by the currently assigned rating of 50 percent.

While the Veteran is shown to have had some difficulty in establishing and maintaining effective work and social relationships, this level of impairment is contemplated by the currently assigned rating of 50 percent.  The evidence of record indicates that the Veteran has been working part time to full time throughout the course of this appeal.  It also reflects that he has been very successful since taking on a full call duty for the church.  Socially, the evidence of record indicates that the Veteran has relationships with his spouse, children, grandchildren and a colleague in the ministry.  According to the report of the January 2013 DBQ examination, the Veteran reported having a very good relationship with his spouse.  He also reported getting very close to the people he served at his church.  Finally, the evidence of record indicates that the Veteran has an extensive history of public speaking, which when added to the cooperative and friendly notations seen repeatedly throughout the evidence of record, establishes at least some ability to establish and maintain effective relationships.

While the Board acknowledges the Veteran has significant symptoms from his compulsive disorder with dysphoric mood, these symptoms are clearly contemplated by the assigned 50 percent disability rating.  As noted above, compulsive disorder with dysphoric mood is rated 50 percent disabling when there is occupational and social impairment with reduced reliability and productivity due to flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9404.  Consideration has been given to assigning a staged rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the evidence does show some fluctuations in the severity of this condition over time, at no time since the initial grant of service connection is a higher rating shown to be warranted.  If anything, the evidence suggests this condition has improved over time.  Accordingly, the Board has concluded that a higher rating is not in order for any portion of the period on appeal.  

When all of the evidence and clinical findings are considered, to include the degree of functioning as evidenced by the range of GAF scores, manifestations of the Veteran's compulsive disorder with dysphoric mood have not been shown to result in impairment that more nearly approximates the deficiencies in most areas required for a higher rating.  

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  When comparing the disability picture of the Veteran's compulsive disorder with dysphoric mood with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 50 percent disability rating.  Ratings in excess of the 50 percent currently assigned are provided for certain manifestations of the service-connected compulsive disorder with dysphoric mood, but the evidence of record does not demonstrate that such manifestations have been present in this case.  The criteria for the assigned 50 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

The Board has also considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  

III.  TDIU Benefits

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2012).

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).




Factual Background and Analysis

Service connection is currently in effect for obsessive compulsive disorder with dysphoric mood, rated 50 percent disabling; tinnitus, rated 10 percent disabling; and hearing loss, rated noncompensably disabling.  This results in a combined disability rating of 60 percent, effective from June 2006.  However, the Veteran's tinnitus and psychiatric disorder do not have a common etiology.  Therefore, the schedular percentage criteria for TDIU benefits are not met.  In addition, for the reasons explained below, the Board finds that referral to the Director of the VA Compensation and Pension Service for extraschedular consideration is not warranted in this case.

The evidence of record shows that the Veteran is currently employed.  The February 2013 DBQ examiner noted that the Veteran had taken a full call duty with the church.  The report also notes that he was very successful in the position having tripled the attendance and doubled the giving at his church.  Prior to taking this position, the evidence of record indicates that the Veteran remained self-employed as a carpenter throughout the course of this appeal.  The DBQ examiner in January 2013 opined that it was less likely than not that the Veteran's service-connected disabilities are sufficient by themselves to preclude the Veteran from obtaining and maintaining any form of substantially gainful employment consistent with his education and employment background.  Finally, the Board notes that there is no medical opinion or other evidence supporting the claim that the Veteran is unemployable due to his service-connected disabilities.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.




ORDER

Entitlement to an initial evaluation in excess of 50 percent for obsessive compulsive disorder with dysphoric mood is denied.

Entitlement to TDIU benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


